United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604


                                      March 26, 2002

                                           Before

                            Hon. RICHARD A. POSNER, Circuit Judge

                            Hon. ILANA DIAMON D RO VNER, Circuit Judge

                            Hon. TEREN CE T. EVAN S, Circuit Judge

No. 01-2164

BEANSTALK GROUP,                                    Appeal from the United States District
INCORPORATED,                                       Court for the Northern District
     Plaintiff-Appellant,                           of Indiana, South Bend Division.

      v.                                            No. 00 C 525

AM GENERAL CORPORATION and                          Allen Sharp,
GENERAL MOTORS CORPORATION,                                 Judge.
     Defendants-Appellees.


                                         ORDER

      Page 10 of the slip opinion issued on March 15, 2002, is amended as follows:

      In the fifth line after the first paragraph break, the words "so much of" are deleted.
In the seventh line, the words "that represented the value of the Humm er tradem ark" are
deleted. And in the third line before the second paragraph break, "$3.5 billion" is changed
to "$10 billion."